200 F.2d 557
AMERICAN SURETY COMPANY, Appellant,v.Mildred A. HORTON and William E. Horton, Individually, andd.b.a. Horton Funeral Home, Etc., Appellees.
No. 11553.
United States Court of Appeals Sixth Circuit.
Dec. 17, 1952.

F. H. Parvin, Greeneville, Tenn., for appellant.
Edgerton, McAfee, Armistead & Davis, Knoxville, Tenn., and W. J. Barron, Morristown, Tenn., for appellees.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case having been considered on the record and on the oral arguments and briefs of the attorneys;


2
And it appearing that there was substantial evidence to support the verdict of the jury; that no error was committed in the charge of the Court but, on the contrary, that the charge clearly required the jury to find bad faith on the part of the appellant insurer in order to justify a verdict for plaintiffs;


3
And no material error appearing in the conduct of the trial below;


4
The judgment of the District Court is affirmed.